301 F.2d 904
A. G. MADDOX, Acting Commissioner of Revenue and Taxation, Government of Guam, Appellant,v.BLACK, RABER-KIEF & ASSOCIATES, a Joint Venture, Appellee.
No. 17685.
United States Court of Appeals Ninth Circuit.
April 13, 1962.

Louis A. Otto, Jr., Atty. Gen., Harold W. Burnett, Deputy Atty. Gen., Richard D. Magee, Asst. Atty. Gen., Agana, Guam, for appellant.
J. Garner Anthony and Arthur B. Reinwald, Honolulu, Hawaii, Arriola, Bohn & Gayle, Agana, Guam, Robertson, Castle & Anthony, Honolulu, Hawaii, of counsel, for appellee.
Before BARNES, JERTBERG and MERRILL, Circuit Judges.
PER CURIAM.


1
Appellee sought mandamus in the district court to require appellant to deliver certain securities appellee had deposited with appellant as a bond conditioned upon the payment of certain taxes. Appellee obtained a summary judgment, and order for the delivery of the securities to it, and levied a writ of execution. Appellant moved for a stay of execution, and moved to quash the summary judgment. Both motions were denied. The levy of execution was then issued, and the securities were delivered to appellee.


2
The judgment, having gone to execution, has eliminated any controversy between the parties, and there is no issue on the merits which this court can decide. The appeal is moot, and is dismissed. Brownlow v. Schwartz, 1923, 261 U.S. 216, 43 S.Ct. 263, 67 L.Ed. 620; Local No. 8-6, etc., Oil Worker's Union v. Missouri, 1960, 361 U.S. 363 at 367-368, 80 S.Ct. 391, 4 L.Ed.2d 373; 6 Moore, Fed.Prac. § 57.13, p. 3074; 3A Barron & Holtzoff, Fed.Prac. & Proc. § 1560, p. 95 (note 23).